      Case 4:20-cv-00305-MWB Document 12 Filed 10/29/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMANDA WAY,                                         No. 4:20-CV-00305

           Plaintiff,                               (Judge Brann)

     v.

MNS & ASSOCIATES LLC,

          Defendant.

                                     ORDER

     AND NOW, this 29th day of October 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Plaintiff’s Motion for Default Judgment (Doc. 10) is granted as to Count

           1 of the Complaint (Doc. 1). Plaintiff is entitled to damages as follows:

           a.     Defendant is ordered to pay damages in the amount of $1000.

           b.     Defendant is ordered to pay costs in the amount of $511.95.

           c.     Defendant is ordered to pay fees in the amount of $3590.00.

     2.    The Clerk of Court is directed to: enter judgment in favor of the Plaintiff

           on Count 1 of the Complaint (Doc. 1); mail a copy of the Memorandum

           Opinion and the Order to Defendant at its address listed in the executed

           Summons (Doc. 5, page 2); and close the case.

                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
